Citation Nr: 0423343	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  00-19 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for left below the knee amputation, status post shell 
fragment wound.

2.  Entitlement to a compensable disability rating for 
residuals of a shell fragment wound to the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1946.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in March 2000, that denied the veteran's 
claims of entitlement to an increased rating for his left 
below the knee amputation and residuals of a shell fragment 
wound to the left shoulder.  The denials were duly appealed 
and the case has been forwarded to the Board of Veterans' 
Appeals (Board) for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that additional development is necessary 
prior to the completion of its appellate review.  

With regard to the veteran's left below the knee amputation, 
the Board notes that the veteran has recently undergone 
treatment for a neuroma on his stump.  The clinical records 
relevant to this treatment should be attached to the 
veteran's claims folder prior to appellate consideration.  
Additionally, the Board notes that at both the October 1999 
and April 2002 VA examinations phantom pain and neuropathy 
were identified.  However, the findings in those reports are 
inadequate to identify whether a separate rating is 
appropriate for any neuritis or neuralgia present in the 
veteran's left leg. 

The appellant is also claiming entitlement to a compensable 
rating for the residuals of a shrapnel wound to the left 
shoulder; the RO has rated this disability under Diagnostic 
Code 7805, scars, other.  During the pendency of this claim, 
the rating criteria for evaluating skin disorders were 
amended, effective from August 30, 2002.  See 67 Fed. Reg. 
147, 49590-49599 (July 31, 2002).  In the instant case, the 
appellant has not been provided notice of the regulation 
changes.  

Additionally, review of the October 1999 VA examination 
reveals that functional loss was found by the examiner due to 
pain caused by the retained shell fragment in the veteran's 
left shoulder.  The findings contained in the October 1999 VA 
examination report and subsequent April 2002 VA examination 
report are insufficient to adequately rate the residual 
muscle injury.  In particular, neither the muscle injured nor 
the degree of functional limitation due to pain are 
identified. 

In view of the foregoing, the case is remanded to the AMC/RO 
for the following actions:  

1.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current nature and severity 
of the service-connected left below the 
knee amputation and residuals of shell 
fragment wound to the left shoulder.  All 
indicated special studies and tests 
should be accomplished, including range 
of motion studies.  The claims folder 
should be made available for use in 
studying the case.  The examiner should 
set forth normal ranges of motion in 
addition to actual active and passive 
ranges of motion.  Functional loss due to 
pain, weakness or other factors should be 
discussed as well.  To the extent 
possible, the examiner is requested to 
discuss functional loss in terms of the 
degree of limitation of motion caused 
thereby.  

a.  The examiner should address the 
presence of any neuropathy in the 
veteran's left below the knee 
amputation, if a neuropathy is 
diagnosed the nerves affected and 
severity should be described.  If a 
specialist's opinion is necessary to 
address the presence and impact of 
neuropathy, the examiner should so 
state, and such should be afforded 
to the veteran.

b.  The examiner should address the 
nature and degree of severity of any 
muscle injury caused by the service-
connected shell fragment wound of 
the left shoulder.  The examiner 
should describe the track of the 
wound and any loss of power, 
weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination or uncertainty of 
movement.  Any fascial defect, 
atrophy, or impaired tonus should be 
noted and fully described.

c.  The examiner should address 
whether the veteran's service-
connected disorders alone, i.e.  
left below the knee amputation, 
residuals of shell fragment wound to 
the left shoulder, degenerative disc 
disease of the lumbar spine, and 
multiple scars (residuals of surgery 
for shell fragment wounds including 
on the abdomen and right thigh) 
prevent the veteran from securing or 
following substantially gainful 
employment.

3.  The veteran should be afforded a VA 
scar examination in order to determine 
the current nature and severity of the 
service-connected shell fragment wound to 
the left shoulder.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available for use in studying the case.  
The examiner is asked to provide a 
description of the scarring associated 
with the veteran's service-connected 
shell fragment wounds.  The examiner is 
requested to describe any relevant 
symptoms such as pain, tenderness, 
adherence, ulceration or other factors.  
All indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  

4.  Thereafter, the AMC/RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
SSOC must contain the revisions to the 
rating codes for skin disabilities.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




